Citation Nr: 0903016	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  03-29 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a hysterectomy, post 
uterine prolapse.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service for in excess of 16 years, 
including from August 1986 to December 1998.  

Her claim comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  

The veteran testified in support of this claim at a video 
conference hearing held before the undersigned Veterans Law 
Judge in June 2007.  

The Board REMANDS this claim to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  On February 12, 2008, the Board issued a decision denying 
service connection for a hysterectomy, post uterine prolapse.

2.  Thereafter, the RO transferred pertinent evidence to the 
Board, which it had received from the veteran on January 10, 
2008, within the time period allowed by law and before the 
Board issued its decision.     


CONCLUSION OF LAW

The criteria for vacating the Board's February 12, 2008 
decision are met.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.904 (2008). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 13, 2007, the Board notified the veteran by 
letter that it had requested and received a medical opinion 
in support of her claim.  The Board advised the veteran to 
review it and send any additional evidence or argument in 
response within 60 days of the date of the letter.  Within 
that time frame, on January 10, 2008, the RO received 
evidence from the veteran responding to the opinion.  Unaware 
of this submission, on February 12, 2008, the Board issued a 
decision denying service connection for a hysterectomy, post 
uterine prolapse.  

Evidence received by the agency of original jurisdiction 
after transferring an appellant's records to the Board is to 
be referred to the Board for appellate consideration if it 
has a bearing on the appellate issue.  The Board will then 
determine what action is required with respect to the 
additional evidence.  38 C.F.R. § 19.37(b) (2008).  
Unfortunately, in this case, the Board had already issued its 
decision when it received the aforementioned evidence, which 
the RO appropriately transferred to the Board following its 
receipt.  Being pertinent to the veteran's claim, this 
evidence should have been considered in support thereof.

When, as in this case, the veteran is denied due process, the 
Board may vacate an appellate decision upon an appellant's or 
his representative's request, or on its own motion.  38 
C.F.R. § 20.904 (2008).  Such action is appropriate in this 
case.  Under 38 U.S.C.A. § 7252 (West 2002), only a decision 
of the Board is appealable to the United States Court of 
Appeals for Veterans Claims (Court).  This vacatur is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).  Rather, the Board will consider the 
merits of this appeal after the RO completes the development 
requested in the REMAND that follows. 


ORDER

The Board's February 12, 2008 decision is vacated.


REMAND

The veteran claims that she is entitled to service connection 
for a hysterectomy and residuals thereof, post uterine 
prolapse.  She specifically asserts that prior to giving 
birth in service in October 1989, she had a normal, 
anteflexed uterus and that, while birthing her son, her 
uterus changed by becoming retroverted.  Allegedly, this 
change resulted in her uterus prolapsing, thereby 
necessitating a hysterectomy years later.  She elaborates 
that the trauma of the in-service birth of her large (9 
pounds, 4 ounces) baby caused extreme muscle weakness and 
stretching of supporting tissues, which in turn caused the 
change in her uterus.  The birth allegedly involved two 
prolonged periods of labor, an excessive amount of pushing 
and straining, including for hours after the epidural wore 
off, an episiotomy and the use of forceps, risk factors for a 
prolapsed uterus.  She asserts that, six years later, but 
while still in service, she began seeking treatment for 
symptoms associated with a prolapsed uterus, including 
constant low back pain, abdominal cramping and bleeding, 
urinary tract infections and stress incontinence.  

The veteran has submitted medical records confirming the 
anteflexed uterus prior to giving birth, the retroverted 
uterus after giving birth, the birth as described, in-service 
symptoms of a prolapsed uterus, a diagnosis of a mildly 
prolapsed uterus one year after service, and the need for a 
hysterectomy secondary to a severely prolapsed uterus two 
years later.  She has also submitted medical literature 
confirming that the October 1989 birth involved multiple risk 
factors for developing a prolapsed uterus.  This literature 
notes that, sometimes after giving birth, a prolapsed uterus 
does not develop for decades and that, in certain cases, such 
a condition cannot be detected until the patient is examined 
while standing.  The veteran has not submitted medical 
evidence showing that she was ever examined in service while 
standing.  As well, she has not submitted a medical opinion 
relating her post-service hysterectomy and its residuals to 
her period of service, including the traumatic birth, uterine 
change, or post-birth symptoms.  

Additional action is necessary before the Board decides the 
veteran's claim.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), became law.  Regulations implementing the VCAA 
were then published at 66 Fed. Reg. 45,620, 45,630-32 (August 
29, 2001) and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2008).  The VCAA and its implementing regulations 
are applicable to this appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) 
(2008); see also 73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159).  

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA has not yet satisfied 
its duty to assist the veteran in the development of her 
claim.  Any decision to proceed in adjudicating it would 
therefore prejudice the veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  In this case, an 
opinion is needed.  During the course of this appeal, in an 
effort to understand the medical issues surrounding the 
veteran's case, the RO afforded the veteran three VA 
examinations (all by the same examiner) and requested a 
medical expert opinion of a VA physician.  However, the 
reports of these examinations and the written opinion are 
inadequate to decide the veteran's claim.  First, both the VA 
examiner and the VA physician noted that they were not privy 
to the veteran's labor records when they offered their 
opinions. (Indeed, the veteran's service treatment records 
include a one-page report referring to the labor, which is 
barely legible secondary to it being poorly copied, but no 
other labor records.)  Second, the opinions of the VA 
examiner are internally inconsistent, the first being 
favorable (assumes without reviewing the entire claims file 
that the hysterectomy resulted from the uterine prolapse and 
then opines that the prolapse was probably secondary to 
having a large baby), the second and third being unfavorable.  
Third, the VA examiner's two unfavorable opinions and that of 
the VA physician are based solely on the fact that there is 
no notation of prolapse during service.  The VA examiner and 
VA physician did not consider any of the previously noted 
favorable evidence, including that which shows in-service 
prolapse symptoms.  As well, they did not discuss the 
validity of the medical literature the veteran submitted, 
particularly the portion of which indicates that, sometimes 
after giving birth, a prolapsed uterus does not develop for 
decades and that, in certain cases, such a condition cannot 
be detected until the patient is examined while standing.  As 
such, without further guidance from a competent medical 
professional, the Board cannot respond to the veteran's well-
supported assertions.

In light of the foregoing, the Board REMANDS this case for 
the following action:

1.  Request, obtain and associate with 
the claims file all records of the 
veteran's October 1989 labor, including a 
more legible copy of the sole obstetrical 
clinical record already in the claims 
file (dated October 17, 1989).  

2.  After associating the veteran's labor 
records with her claims file, transfer 
the file to a VA physician who has not 
previously evaluated the veteran for a 
medical opinion in support of the 
veteran's claim.  Ask him to review all 
pertinent documents therein, including 
the records of the veteran's October 1989 
labor, all other service treatment 
records, post-service VA and private 
treatment records dated since 1998, and 
the favorable medical literature the 
veteran submitted, and confirm in his 
written report that he conducted such a 
review.  Ask him to then do the 
following:

a) offer an opinion as to whether 
the veteran's 2001 hysterectomy and 
residuals thereof are at least as 
likely as not related to her active 
service, including the documented, 
traumatic October 1989 birth of her 
son and the in-service uterine 
changes and prolapse symptoms; 

b) discuss, including by confirming 
or refuting, all pertinent medical 
literature of record; 

c) specifically indicate whether a 
prolapsed uterus can develop years 
after experiencing traumatic labor 
similar to the veteran's;

d) specifically discuss the 
significance of the veteran's 
reported medical complaints 
from 1995 to 1998, including, 
in part, her low back pain, 
abdominal cramping and 
bleeding, and urinary tract 
symptoms; and  

e) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

3.  Readjudicate the veteran's claim 
based on all of the evidence of record, 
including that which was submitted since 
January 2008.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, provide the veteran and her 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  No action is 
required of the appellant unless she receives further notice.  
She does, however, have the right to submit additional 
evidence and argument on the remanded claim.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals









 Department of Veterans Affairs


